Citation Nr: 1747475	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in October 2014.  A transcript is of record. 


FINDING OF FACT

The Veteran's PTSD has not been manifested by total social impairment or symptoms equivalent in severity to a 100 percent rating. 


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD has been assigned a 70 percent rating under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  Id.  Under the General Rating Formula, a 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV and DSM-V).  Id. at 443; see 38 C.F.R. § 4.130.  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   




II. Analysis

The criteria for a 100 percent rating are not satisfied or more nearly approximated.  Although his PTSD has been found to produce unemployability under 38 C.F.R. §§ 3.340, 4.16 (2017), the evidence shows that it is not manifested by functional impairment or symptoms equivalent in severity to that contemplated by a 100 percent rating under the General Rating Formula.  VA examination reports dated in May 2010 and June 2016 show that the Veteran lives with his wife and spends time with at least one friend.  They do not show total social impairment, which is required for a 100 percent rating.  

Moreover, these examination reports, as well as an October 2009 private psychological evaluation report, do not reflect findings of any symptoms corresponding to a 100 percent rating.  Although the Veteran endorsed passive suicidal ideation with no plan, the evidence does not show that he posed a persistent risk of hurting himself, as he did not express intent or plan to harm himself, and there is no documented history of such behavior.  His thought process was found to be normal or unremarkable in the October 2009 private examination report and May 2010 VA examination report.  No gross impairment in thought processes or communication, persistent delusions or hallucinations were noted.  The Veteran's symptoms are not otherwise equivalent in severity to the symptoms associated with a 100 percent rating, but instead are readily captured by the symptoms corresponding to a rating of 70 percent or lower.  GAF scores of 50 and 47 assigned in a June 2009 VA treatment record and in the May 2010 VA examination report, respectively, denote serious symptoms or functional impairment, but do not in themselves show symptoms or functional impairment equivalent in severity to a 100 percent rating.  See DSM-IV.  The clinical findings otherwise weigh against such equivalency, for the reasons explained above. 



Because the preponderance weighs against a 100 percent rating, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


